Citation Nr: 0802842	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
disability with ear infections.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1960.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In April 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.

At the abovementioned hearing and in an April 2007 written 
statement, the veteran withdrew his appeal for claims of 
entitlement to service connection for diabetes mellitus, a 
heart condition, breast lumpectomies, a kidney condition, a 
liver condition, a bladder condition, and a prostate 
condition.  Therefore, these issues are not currently before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is the result of 
repeated ear infections in service.  The veteran also 
maintains that he has had tinnitus ever since active service.  

The record reflects that the veteran has a current diagnosis 
of sensorineural hearing loss and tinnitus.  Furthermore, the 
veteran's service treatment records show that he was treated 
many times for ear infections between January and April 1960.  
The Board is of the opinion that the veteran should be 
afforded a VA examination to determine if he has hearing loss 
disability for VA purposes, and if so, whether the current 
hearing loss disability and/or tinnitus are related to active 
service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include a 
request that the veteran submit any 
pertinent evidence in his possession, as 
well as notice of the type of information 
and evidence required to establish a 
disability rating and an effective date.  

2.  The AMC or the RO should undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If the RO 
is unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Thereafter, the AMC or the RO should 
schedule the veteran for a VA examination 
by a physician with the appropriate 
expertise to determine the nature and 
etiology of any currently present hearing 
loss disability and tinnitus.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should state whether the 
veteran has hearing loss disability for 
VA purposes.

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to any currently 
present hearing loss disability and 
tinnitus as to whether it is at least as 
likely as not (ie., a 50 percent or 
better probability) that the disability 
is etiologically related to service, to 
include the multiple ear infections noted 
(from January 1960 to April 1960) in the 
veteran's service treatment records. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

4.  Then, the AMC or the RO should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



